Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 29-October-2020, applicant has filed an Amendment with Arguments/Remarks on 27-January-2021. In this amendment, applicant has made changes to independent claim 1 to correct the antecedent basis issues identified in the U.S.C. 112(b) rejection included in the Non-Final Office Action.
Any claims/specification objections/rejections not repeated below are withdrawn due to applicant’s amendments.
Response to Arguments
In response to the Non-Final Office Action of 29-October-2020, applicant has filed an Amendment with Arguments/Remarks on 27-January-2021 [herein “Arguments/Remarks”]. Applicant’s arguments have been fully considered but they are not persuasive.  A discussion of applicant’s arguments follows.
Applicant’s primary arguments are drawn to the U.S.C. 103 rejection of independent claim 1. In particular, they argue that the prior art references cited in the Non-Final Office Action (U.S. Patent 8860452 (Lee) in view of WO2020015132 (Cai et al.) [herein “Cai”] (20-Jul-2018), and further in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”]) do not teach the following phrases which applicant emphasized from claim 1: “testing, by a first memory controlling circuit… the rewritable non-volatile memory module to obtain first test information” and “testing, by the second memory controlling circuit… rewritable non-volatile memory module according to the first test information to obtain second test information”. Applicant’s argument then goes on to state that the cited art in the rejection of claim 1 does not teach the rewritable non-volatile memory module being connected to two different “memory controlling circuit(s)”.
Examiner must respectfully disagree with this conclusion, however by noting that Yuzurihara does teach this as follows: the “TEST BOARDS” of Yuzurihara, (Fig 1, Items 150) are connected to the “MEMORY UNDER TEST” (item 10) via a “CONNECTING SECTION” (Fig 1, Item 140) where "The control board 130 may instruct the device connecting section 140 to connect the test boards 150 to the memories under test 10 according to the content or type of testing" (Page 1, Paragraph [0018]), plus (Fig 2, Items 250 "SUB-CONTROLLER" and 230 "TESTING SECTION") plus "FIG. 2 shows an exemplary configuration of a test board 150 according to the present embodiment. The test board 150 includes a board controller 210 and test sites 220" where examiner notes that the board controller and test site function in a fashion equivalent to the memory controlling circuits of the extant application; hence Yuzurihara demonstrates a system where a device under test can be connected to more than one memory test controller by changes to configuration of the "CONNECTING SECTION".
Applicant further argues that the same argument must apply to independent claim 12, and that since they believed the two independent claims to be allowable, all dependent claims must be allowable as well. Examiner must respectfully disagree with these conclusions as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8860452 (Lee) in view of WO2020015132 (Cai et al.) [herein “Cai”] (20-Jul-2018), and further in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”].

Regarding claim 1 –
	Lee teaches a memory testing method for a memory testing system, the memory testing system includes a host system and a testing device, the host system comprises a processor, and the testing device is coupled to the host system and a rewritable non-volatile memory module Fig 1, “The host 300 may be a general-use computer” (Col 4, Line 51) and “For example, the tester 100a may test a flash memory” (Col 5, lines 23-24)
	Lee also teaches the memory testing method comprising: testing, by a first memory controlling circuit unit corresponding to a first type memory storage device in the testing device, the rewritable non-volatile memory module to obtain first test information; testing, by (a second memory controlling circuit) unit corresponding to a second type memory storage device in the testing device, the rewritable non-volatile memory module according to the first test information to obtain second test information; “Referring to FIG. 1, the test system 10 may include a host 300 and a plurality of testers 100a, 100b, and 100c connected to the host 300” where tester is defined as “including a memory controller connected between a host and a semiconductor device and capable of testing the semiconductor device”. (Col 1, Lines 19-21) plus “Referring to FIG. 4, the tester 100a may include one connection unit 120, a plurality of memory controllers 110a-1 to 110a-n, and a plurality of contact units 130-1 to 130-n. A plurality of semiconductor devices 200-1 to 200-n may be connected to the plurality of contact units 130-1 to 130-n, respectively” (Fig 4) and (Page 6, Paragraph [0092]).
	Lee teaches and determining, by the processor “the testers 100a, 100b, and 100c may be configured to test different kinds of semiconductor devices 200” (page 3, paragraph 0047) and “The memory controller 110 may transmit a result of the self-test to the host 300 based on the test program” (Col 5, lines 21-23)
	Lee does not teach, whether the rewritable non-volatile memory module is applicable to the second type memory storage device according to the first test information and the second test information, wherein the first type memory storage device is different from the second type memory storage device. Lee also does not teach a second memory controlling circuit.
Cai, however teaches and determining, by the processor, whether the rewritable non-volatile memory module is applicable to the second type memory storage device according to the first test information and the second test information, wherein the first type memory storage device is different from the second type memory storage device (Cai teaches a system for) “automatically determining the data rate of tested flash memory” Summary of Invention, paragraph 2, which includes “the control chip is respectively connected to the flash memory and the software program module”.
	Lee and Cai are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of avoiding delays during retest of a memory unit which “…takes extra time and cost” (Cai, Background, Paragraph 2).
transmitting, by the test device, the first test information to the second memory controlling circuit unit, nor does it teach a second memory controlling circuit.
	Yuzurihara, however teaches transmitting, by the test device, the first test information to the second memory controlling circuit unit, “The test apparatus 100 includes a test controller 110, a network section 120, a control board 130, a device connecting section 140, and test boards 150” (Page 1, Paragraph [0015]) plus “The test controller 110 may transmit test information, test sequences, and/or control commands designated by the test program to the corresponding test boards 150 or control board 130 via the network section 120. Furthermore, the test controller 110 may read test results from the test boards 150, for example. In this way, the test controller 110 can display the test results of the memories under test 10 to the user and change the content of the next testing according to the test results” (Page 1, Paragraph [0016]).
Yuzurihara also teaches a second memory controlling circuit: examiner notes that the “TEST BOARDS” of Yuzurihara, (Fig 1, Items 150) are connected to the “MEMORY UNDER TEST” (Fig 1, items 10) via a “CONNECTING SECTION” (Fig 1, Item 140) where "The control board 130 may instruct the device connecting section 140 to connect the test boards 150 to the memories under test 10 according to the content or type of testing" (Page 1, Paragraph [0018]), plus (Fig 2, Items 250 "SUB-CONTROLLER" and 230 "TESTING SECTION") and "FIG. 2 shows an exemplary configuration of a test board 150 according to the present embodiment. The test board 150 includes a board controller 210 and test sites 220" where examiner notes that the board controller and test site function in a fashion equivalent to the memory controlling circuits of the extant application; hence Yuzurihara demonstrates a system where a device under test can be connected to more than one memory test controller by changes to configuration of the "CONNECTING SECTION".
	Lee, Cai and Yuzurihara are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple test controlling circuits of Lee with the ability to test different types of memory as taught by Cai and the ability to modify a second test by transmitting information obtained from the results of the first test, as disclosed in Yuzurihara to achieve the obvious result of decreased test time for classification of memories under test.

Regarding claim 11 –
	The combination of Lee, Cai and Yuzurihara teaches all of the limitations of claim 1 above.
	In addition, Lee teaches The memory testing method of claim 1, wherein the first type memory storage device is a solid state drive (SSD) or a storage device supporting PCIe, and the second type of memory is a storage device of a universal serial bus (USB) or a Secure Digital Card (SD Card) “The memory controller 110 may serve substantially similar functions to a memory controller used for a commercialized memory product, such as a USB flash drive (UFD), a solid-state drive (SSD), ormoviNAND” (Col 6, Lines 49-52).

Claims 12, 13, 15 - 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 8860452 (Lee) in view of CN103489485A (Guo et al.) [herein “Guo”] (04-Sep-2013) and further in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”].

Regarding claim 12 –
	Lee teaches a memory testing system comprising: a host system including a processor; a testing device coupled to the host system and a rewritable non-volatile memory module Referring to FIG. 1, the test system 10 may include a host 300 and a plurality of testers 100a, 100b, and 100c connected to the host 300” where tester is defined as “including a memory controller connected between a host and a semiconductor device and capable of testing the semiconductor device”. (Col 1, Lines 19-21).
	In addition, Lee teaches wherein the testing device comprises a first memory controlling circuit unit corresponding to a first type memory storage device “The memory controller 110 may serve substantially similar functions to a memory controller used for a commercialized memory product, such as a USB flash drive (UFD), a solid-state drive (SSD), ormoviNAND” (Col 6, Lines 49-52).
	Lee also teaches and (a second memory controlling circuit unit) corresponding to a second type memory storage device, “The memory controller 110 may serve substantially similar functions to a memory controller used for a commercialized memory product, such as a USB flash drive (UFD), a solid-state drive (SSD), ormoviNAND” (Col 6, Lines 49-52) plus “Referring to FIG. 4, the tester 100a may include one connection unit 120, a plurality of memory controllers 110a-1 to 110a-n, and a plurality of contact units 130-1 to 130-n. A plurality of semiconductor devices 200-1 to 200-n may be connected to the plurality of contact units 130-1 to 130-n, respectively” (Fig 4) and (Page 6, Paragraph [0092])
	Lee does not teach wherein the first memory controlling circuit unit is configured to test the rewritable non-volatile memory module to obtain first test information, wherein the second memory controlling circuit unit is configured to test the rewritable non-volatile memory module according to the first test information to obtain second test information, and wherein the processor is configured to determine whether the rewritable non-volatile memory module is applicable to the second type memory storage device according to the first test  information and the second test information, wherein the first type memory storage device is different from the second type memory storage device. Lee also does not teach a second memory controlling circuit unit.
Guo, however teaches wherein the first memory controlling circuit unit is configured to test the rewritable non-volatile memory module to obtain first test information, wherein the second memory controlling circuit unit is configured to test the rewritable non-volatile memory module according to the first test information to obtain second test information, and wherein the processor is configured to determine whether the rewritable non-volatile memory module is applicable to the second type memory storage device according to the first test  information and the second test information, wherein the first type memory storage device is different from the second type memory storage device (Guo teaches a) “Quality detection unit” providing  “…convenient classification screening the different quality of the flash memory in order to apply to different products” (Content of the Invention, Page 6, Paragraphs 7 & 8). 
“the flash memory quality detection efficiency and accuracy can be effectively increased” (Guo, Abstract).
	The combination of Lee and Guo does not teach wherein the testing device is configured to transmit the first test information to the second memory controlling circuit unit, nor does it teach a second memory controlling circuit unit.
	Yuzurihara, however teaches wherein the testing device is configured to transmit the first test information to the second memory controlling circuit unit, “The test apparatus 100 includes a test controller 110, a network section 120, a control board 130, a device connecting section 140, and test boards 150” (Page 1, Paragraph [0015]) plus “The test controller 110 may transmit test information, test sequences, and/or control commands designated by the test program to the corresponding test boards 150 or control board 130 via the network section 120. Furthermore, the test controller 110 may read test results from the test boards 150, for example. In this way, the test controller 110 can display the test results of the memories under test 10 to the user and change the content of the next testing according to the test results” (Page 1, Paragraph [0016]).
Yuzurihara also teaches a second memory controlling circuit: examiner notes that the “TEST BOARDS” of Yuzurihara, (Fig 1, Items 150) are connected to the “MEMORIES UNDER TEST” (Fig 1, item 10) via a “CONNECTING SECTION” (Fig 1, Item 140) where "The control board 130 may instruct the device connecting section 140 to connect the test boards 150 to the memories under test 10 according to the content or type of testing" (Page 1, Paragraph [0018]), plus (Fig 2, Items 250 "SUB-CONTROLLER" and 230 "TESTING SECTION") and "FIG. 2 shows an exemplary configuration of a test board 150 according to the present embodiment. The test board 150 includes a board controller 210 and test sites 220" where examiner notes that the board controller and test site function in a fashion equivalent to the memory controlling circuits of the extant application; hence Yuzurihara demonstrates a system where a device under test can be connected to more than one memory test controller by changes to configuration of the "CONNECTING SECTION".
Lee, Guo and Yuzurihara are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple test controlling circuits of Lee with the convenient classification screening the different quality of the flash memory of Guo and the ability to modify a second test by transmitting information obtained from the results of the first test, as disclosed in Yuzurihara to achieve the obvious result of decreased test time for classification of memories under test.

Regarding claim 13 –
The combination of Lee, Guo and Yuzurihara teaches all of the limitations of claim 12.
	In addition, Guo teaches wherein if it is determined according to the first test information that the rewritable non-volatile memory module does not meet at least one first condition and it is determined according to the second test information that the rewritable non-volatile memory module meets at least one second condition, the processor is further configured to determine that the rewritable non-volatile memory module is applicable to the second type memory storage device Guo teaches “…classification screening the different quality of the flash memory in order to apply to different products” (Page 13, last paragraphs).

Regarding claim 15 –
The combination of Lee, Guo and Yuzurihara teaches all of the limitations of claim 12.
In addition, Guo teaches wherein before the operation of testing, by the first memory controlling circuit unit corresponding to the first type memory storage device in the testing device, the rewritable non-volatile memory module to obtain the first test information, the second memory controlling circuit unit corresponding to the second type memory storage device in the testing device is further configured to test the rewritable non-volatile memory module to obtain third test information, if it is determined according to the third test information that the rewritable non-volatile memory module meets a third condition, the first memory controlling circuit unit  is further configured to perform the operation of testing the rewritable non-volatile memory module to obtain the first test information according to the third test information, and if it is determined according to the third test information that the rewritable non-volatile memory module does not meet the third condition, the processor is further configured to determine that the rewritable non-volatile memory module is not applicable to the second type memory storage device Guo teaches “…classification screening the different quality of the flash memory in order to apply to different products” (Page 13, last paragraphs)

Regarding claim 16 –
	The combination of Lee, Guo and Yuzurihara teaches all of the limitations of claim 15 above.
	In addition, Guo teaches wherein the rewritable non-volatile memory module comprises a plurality of physical erasing units, each of the plurality of physical erasing units comprises a plurality of physical programming units, the first test information comprises at least one of the at least one encoding information of a first encoding operation and a first error checking and correcting code generated by the first encoding operation performed by the first memory controlling circuit unit according to a first clock and a data in a first physical programming unit of the plurality of physical programming units “Quality detection…at least one of the following parameters: the erase time of the flash memory, the time of programming, the initial error checking and correction code ECC parameter quality detection…” (Content of the Invention, Page 6, Paragraphs 7).

Regarding claim 17 –
	The combination of Lee, Guo and Yuzurihara teaches all of the limitations of claim 16 above.
wherein the third test information comprises at least one of a distribution location of at least one damaged physical erasing unit of the plurality of physical erasing units in the rewritable non-volatile memory module, a quantity of the at least one damaged physical erasing unit, a highest clock achieved by the rewritable non-volatile memory module during the second memory controlling circuit unit testing the rewritable non-volatile memory module and a second error checking and correcting code generated by a second encoding operation performed by the second memory controlling circuit unit according to a second clock and a data in a second physical programming unit of the plurality of physical programming units, wherein the first clock is higher than the second clock and the first encoding operation  is different from the second encoding operation. “Quality detection…at least one of the following parameters: the erase time of the flash memory, the time of programming, the initial error checking and correction code ECC parameter quality detection…” Content of the Invention, Page 6, Paragraphs 7)

Regarding claim 18 –
	The combination of Lee, Guo and Yuzurihara teaches all of the limitations of claim 17 above.
	In addition, Guo teaches wherein in the operation of testing, by the first memory controlling circuit unit, the rewritable non-volatile memory module to obtain the first test information, the first memory controlling circuit unit is further configured to identify other damaged physical erasing units other than the at least one damaged physical erasing unit in the plurality of physical erasing units according to the third test information, and the processor is further configured to record a mark corresponding to the other damaged physical erasing unit in a lookup table and store the lookup table in the rewritable non-volatile memory module “Quality detection…at least one of the following parameters: the erase time of the flash memory, the time of programming, the initial error checking and correction code ECC parameter quality detection…” Content of the Invention, Page 6, Paragraphs 7)

Regarding claim 19 –
	The combination of Lee, Guo and Yuzurihara teaches all of the limitations of claim 15 above.
In addition, Guo teaches wherein the third test information comprises a plurality of third error checking and correcting codes generated after performing a second encoding operation respectively to the plurality of first data in the rewritable non-volatile memory module by the second memory controlling circuit unit,, the second memory controlling circuit unit is further configured to determine whether one of the plurality of first data has an error bit that cannot be corrected according to the plurality of third error checking and correcting codes, if the second memory controlling circuit unit determines according to the plurality of third error checking and correcting codes that one of the plurality of first data has the error bit that cannot be corrected, in the operation of testing the rewritable non-volatile memory module to obtain the first test information, the first memory controlling circuit unit is further configured to perform a first encoding operation to the plurality of first data in the rewritable non-volatile memory module to generate a fourth error checking and correcting code and determine whether one of the plurality  of first data has the error bit that cannot be corrected according to the fourth error checking and correcting code, if the second memory controlling circuit unit determines according to the plurality of third error checking and correcting codes that one of the plurality of first data does not have the error bit that cannot be corrected, in the operation of testing the rewritable non-volatile memory module to obtain the first test information, the first memory controlling circuit unit does not perform the operation of performing the first encoding operation to the plurality of first data in the rewritable non-volatile memory module to generate the fourth error checking and correcting code and determining whether one of the plurality of first data has the error bit that cannot be corrected according to the fourth error checking and correcting code “Quality detection…at least one of the following parameters: the erase time of the flash memory, the time of programming, the initial error checking and correction code ECC parameter quality detection…” Content of the Invention, Page 6, Paragraphs 7).

Regarding claim 22 –
	The combination of Lee, Guo and Yuzurihara teaches all of the limitations of claim 12.
	In addition, Lee teaches wherein the first type memory storage device is a solid state drive (SSD) or a storage device supporting PCIe, and the second type of memory is a storage device of a universal serial bus (USB) or a Secure Digital Card (SD Card). “The memory controller 110 may serve substantially similar functions to a memory controller used for a commercialized memory product, such as a USB flash drive (UFD), a solid-state drive (SSD), or moviNAND” (Col 6, Lines 49-52).

Claims 2, 4, 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 8860452 (Lee) in view of WO2020015132 (Cai et al.), in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”], and further in view of CN103489485A (Guo et al.) [herein “Guo”].

Regarding claim 2 –
	The combination of Lee, Cai and Yuzurihara teaches all of the limitations of claim 1 above.
	The combination of Lee, Cai and Yuzurihara does not teach further comprising: if it is determined according to the first test information that the rewritable non-volatile memory module does not meet at least one first condition and it is determined according to the second test information that the rewritable non-volatile memory module meets at least one second condition, determining, by the processor, that the rewritable non-volatile memory module is applicable to the second type memory storage device.
Guo, however teaches further comprising: if it is determined according to the first test information that the rewritable non-volatile memory module does not meet at least one first condition and it is determined according to the second test information that the rewritable non-volatile memory module meets at least one second condition, determining, by the processor, that the rewritable non-volatile memory module is applicable to the second type memory storage device. Guo teaches “…classification screening the different quality of the flash memory in order to apply to different products” (Page 13, last paragraphs)
“the flash memory quality detection efficiency and accuracy can be effectively increased” (Guo, Abstract).

Regarding claim 4 –
	The combination of Lee, Cai and Yuzurihara teaches all of the limitations of claim 1 above.
	The combination of Lee, Cai and Yuzurihara does not teach wherein before the step of testing, by the first memory controlling circuit unit corresponding to the first type memory storage device in the testing device, the rewritable non-volatile memory module to obtain the first test information, the method further comprises: testing, by the second memory controlling circuit unit corresponding to the second type memory storage device in the testing device, the rewritable non-volatile memory module to obtain third test information; if it is determined according to the third test information that the rewritable non-volatile memory module meets a third condition, performing the step of testing, by the first memory controlling circuit unit corresponding to the first type memory storage device in the testing device, the rewritable non-volatile memory module to obtain the first test information according to the third test information; and if it is determined according to the third test information that the rewritable non-volatile memory module does not meet the third condition, determining, by the processor, that the rewritable non-volatile memory module is not applicable to the second type memory storage device.
Guo, however teaches wherein before the step of testing, by the first memory controlling circuit unit corresponding to the first type memory storage device in the testing device, the rewritable non-volatile memory module to obtain the first test information, the method further comprises: testing, by the second memory controlling circuit unit corresponding to the second type memory storage device in the testing device, the rewritable non-volatile memory module to obtain third test information; if it is determined according to the third test information that the rewritable non-volatile memory module meets a third condition, performing the step of testing, by the first memory controlling circuit unit corresponding to the first type memory storage device in the testing device, the rewritable non-volatile memory module to obtain the first test information according to the third test information; and if it is determined according to the third test information that the rewritable non-volatile memory module does not meet the third condition, determining, by the processor, that the rewritable non-volatile memory module is not applicable to the second type memory storage device, Guo teaches “…classification screening the different quality of the flash memory in order to apply to different products” taught by Guo (Page 13, last paragraphs)
	Lee, Cai, Yuzurihara and Guo are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “the flash memory quality detection efficiency and accuracy can be effectively increased” (Guo, Abstract).

Regarding claim 5 –
	The combination of Lee, Cai, Yuzurihara and Guo teaches all of the limitations of claim 4 above.
In addition, Guo teaches wherein the rewritable non-volatile memory module comprises a plurality of physical erasing units, each of the plurality of physical erasing units comprises a plurality of physical programming units, the first test information comprises at least one of the at least one encoding information of a first encoding operation and a first error checking and correcting code generated  by the first encoding operation performed by the first memory controlling circuit unit according to a first clock and a data in a first physical programming unit of the plurality of physical programming units. Guo teaches “Quality detection…at least one of the following parameters: the erase time of the flash memory, the time of programming, the initial error checking and correction code ECC parameter quality detection…” Content of the Invention, Page 6, Paragraphs 7)

Regarding claim 6 –
	The combination of Lee, Cai, Yuzurihara and Guo teaches all of the limitations of claim 5 above.
In addition, Guo teaches wherein the third test information comprises at least one of a distribution location of at least one damaged physical erasing unit of the plurality of physical erasing units in the rewritable non-volatile memory module, a quantity of the at least one damaged physical erasing unit, a highest clock achieved by the rewritable non-volatile memory module during the second memory controlling circuit unit testing the rewritable non-volatile memory module and a second error checking and correcting code generated by a second encoding operation performed by the second memory controlling circuit unit according to a second clock and a data in a second physical programming unit of the plurality of physical programming units, wherein the first clock is higher than the second clock and the first encoding operation is different from the second encoding operation. Guo teaches “Quality detection…at least one of the following parameters: the erase time of the flash memory, the time of programming, the initial error checking and correction code ECC parameter quality detection…” Content of the Invention, Page 6, Paragraphs 7).

Regarding claim 7 –
	The combination of Lee, Cai, Yuzurihara and Guo teaches all of the limitations of claim 6 above.
	In addition, Guo teaches wherein the step of testing, by the first memory controlling circuit unit, the rewritable non-volatile memory module to obtain the first test information comprises: identifying, by the first memory controlling circuit unit, other damaged physical erasing units other than the at least one damaged physical erasing unit in the plurality of physical erasing units according to the third test information; and recording, by the processor, a mark corresponding to the other damaged physical erasing unit in a lookup table and storing the lookup table in the rewritable non-volatile memory module Guo teaches “Quality detection…at least one of the following parameters: the erase time of the flash memory, the time of programming, the initial error checking and correction code ECC parameter quality detection…” Content of the Invention, Page 6, Paragraphs 7)

Regarding claim 8 –
	The combination of Lee, Cai, Yuzurihara and Guo teaches all of the limitations of claim 4 above.
	In addition, Guo teaches wherein the third test information  comprises a plurality of third error checking and correcting codes generated after performing a second encoding operation respectively to the plurality of first data in the rewritable non-volatile memory module by the second memory controlling circuit unit, the method further comprises: determining, by the second memory controlling circuit unit, whether one of the plurality of first data has an error bit that cannot be corrected according to the plurality of third error checking and correcting codes; if it is determined, by the second memory controlling circuit unit, according to the plurality of third error checking and correcting codes that one of the plurality of first data has the error bit that cannot be corrected, the step of testing, by the first memory controlling circuit unit, the rewritable non-volatile memory module to obtain the first test information comprises: performing, by the first memory controlling circuit unit, a first encoding operation to the plurality of first data in the rewritable non-volatile memory module to generate a fourth error checking and correcting code, and determining whether one of the plurality of first data has the error bit that cannot be corrected according to the fourth error checking and correcting code;  if it is determined, by the second memory controlling circuit unit, according to the plurality of third error checking and correcting codes that one of the plurality of first data does not have the error bit that cannot be corrected, the step of testing, by the first memory controlling circuit unit, the rewritable non-volatile memory module to obtain the first test information comprises:  not performing the step of performing, by the first memory controlling circuit unit, the first encoding operation to the plurality of first data in the rewritable non-volatile memory module to generate the fourth error checking and correcting code, and determining whether one of the plurality of first data has the error bit that cannot be corrected according to the fourth error checking and correcting code Guo teaches “Quality detection…at least one of the following parameters: the erase time of the flash memory, the time of programming, the initial error checking and correction code ECC parameter quality detection…” Content of the Invention, Page 6, Paragraphs 7)

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 8860452 (Lee) in view of CN103489485A (Guo et al.), in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”], and further in view of US Patent Publication 20140189430 (Hilliges et al.) [herein “Hilliges”].

Regarding claim 14–
The combination of Lee, Guo and Yuzurihara teaches all of the limitations of claim 13.
The combination of Lee, Guo and Yuzurihara does not teach wherein if it is determined according to the first test information that the rewritable non-volatile memory module does not meet the at least one first condition and it is determined according to the second test information that the rewritable non-volatile memory module does not meet the at least one second condition, the processor is further configured to determine that the rewritable non-volatile memory module is not applicable to the second type memory storage device. 
Hilliges, however teaches wherein if it is determined according to the first test information that the rewritable non-volatile memory module does not meet the at least one first condition and it is determined according to the second test information that the rewritable non-volatile memory module does not meet the at least one second condition, the processor is further configured to determine that the rewritable non-volatile memory module is not applicable to the second type memory storage device  “During the test phase, semiconductor devices are tested using one or more test programs, to ensure that the devices function as designed. In some cases, testing may include "go/no go" testing, where devices are evaluated as "good" or "not good" (Page 1, paragraph 4).
Lee, Guo, Yuzurihara and Hilliges are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “the flash memory quality detection efficiency and accuracy can be effectively increased” (Guo, Abstract).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8860452 (Lee) in view of WO2020015132 (Cai et al.), in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”], and in view of CN103489485A (Guo et al.) and further in view of US Patent Publication 20140189430 (Hilliges et al.) [herein “Hilliges”].

Regarding claim 3 –
The combination of Lee, Cai, Yuzurihara and Guo teaches all of the limitations of claim 2, above.
The combination of Lee, Cai, Yuzurihara and Guo does not teach further comprising: if it is determined according to the first test information that the rewritable non-volatile memory module does not meet the at least one first condition and it is determined  according to the second test information that the rewritable non-volatile memory module does not meet the at least one second condition, determining, by the processor, that the rewritable non-volatile memory module is not applicable to the second type memory storage device.
Hilliges, however teaches further comprising: if it is determined according to the first test information that the rewritable non-volatile memory module does not meet the at least one first condition and it is determined  according to the second test information that the rewritable non-volatile memory module does not meet the at least one second condition, determining, by the processor, that the rewritable non-volatile memory module is not applicable to the second type memory storage device “During the test phase, semiconductor devices are tested using one or more test programs, to ensure that the devices function as designed. In some cases, testing may include "go/no go" testing, where devices are evaluated as "good" or "not good" (Page 1, paragraph 4).
Lee, Cai, Yuzurihara, Guo and Hilliges are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with “the flash memory quality detection efficiency and accuracy can be effectively increased” (Guo, Abstract).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 8860452 (Lee) in view of WO2020015132 (Cai et al.), in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”], and further in view of US Patent Publication 20130082731 (Lou et al.) [herein “Lou”]

Regarding claim 9 –
The combination of Lee, Cai and Yuzurihara teaches all of the limitations of claim 1, above.
The combination of Lee, Cai and Yuzurihara does not teach wherein the testing device further comprises a first switching circuit and a second switching circuit, the first memory controlling circuit unit is coupled to the first switching circuit and the second switching circuit, the second memory controlling circuit unit is coupled to the first switching circuit and the second switching circuit, the first switching circuit is coupled to the host system and the second switching circuit is coupled to the rewritable non-volatile memory module.
Lou, however teaches wherein the testing device further comprises a first switching circuit and a second switching circuit, the first memory controlling circuit unit is coupled to the first switching circuit and the second switching circuit, the second memory controlling circuit unit is coupled to the first switching circuit and the second switching circuit, the first switching circuit is coupled to the host system and the second switching circuit is coupled to the rewritable non-volatile memory module - Lou teaches connecting different circuits to the device under test – (Fig 1) “The switching array includes a plurality of input ports, a plurality of output ports…configured to contact …the device under test 16” (Page 1, paragraph 7) and “controller 18… configured to control the on/off state of the switching devices” (Page 2, paragraph 16)
	Lee, Cai, Yuzurihara and Lou are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of avoiding delays during retest of a memory unit which “…takes extra time and cost” (Cai, Background, Paragraph 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8860452 (Lee) in view of WO2020015132 (Cai et al.), in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”], and in view of US Patent Publication 20130082731 (Lou et al.) and further in view of US Patent Publication 20190303239 (Hsiao et al.) [herein “Hsiao”].

Regarding claim 10 –
The combination of Lee, Cai, Yuzurihara and Lou teaches all of the limitations of claim 9, above.
In addition, Lou teaches wherein the first memory controlling circuit unit is coupled to the first switching circuit (Fig 1) “The switching array includes a plurality of input ports, a plurality of output ports…configured to contact …the device under test 16” (Page 1, paragraph 7) and “controller 18… configured to control the on/off state of the switching devices” (Page 2, paragraph 16).
The combination of Lee, Cai, Yuzurihara and Lou do not teach via a command converter.
Hsiao, however teaches via a command converter “the data to be written to the rewritable non-volatile memory module 220 is converted to a format acceptable to the rewritable non-volatile memory module 220 by the memory interface control circuit 213. Specifically, if the processor 211 desires to access the rewritable non-volatile memory module 220, the processor 211 transmits corresponding command sequences to the memory interface control circuit” (Page 3, paragraph 0033).
	Lee, Cai, Yuzurihara, Lou and Hsiao are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of avoiding delays during retest of a memory unit which “…takes extra time and cost” (Cai, Background, Paragraph 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 8860452 (Lee) in view of CN103489485A (Guo et al.), and in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”], and further in view of US Patent Publication 20130082731 (Lou et al.) [herein “Lou”]

Regarding claim 20 –

The combination of Lee, Guo and Yuzurihara does not teach wherein the testing device further comprises a first switching circuit and a second switching circuit, the first memory controlling circuit unit is coupled to the first switching circuit and the second switching circuit, the second memory controlling circuit unit is coupled to the first switching circuit and the second switching circuit, the first switching circuit is coupled to the host system and the second switching circuit is coupled to the rewritable non-volatile memory module.
Lou, however teaches wherein the testing device further comprises a first switching circuit and a second switching circuit, the first memory controlling circuit unit is coupled to the first switching circuit and the second switching circuit, the second memory controlling circuit unit is coupled to the first switching circuit and the second switching circuit, the first switching circuit is coupled to the host system and the second switching circuit is coupled to the rewritable non-volatile memory module- Lou teaches connecting different circuits to the device under test – (Fig 1) “The switching array includes a plurality of input ports, a plurality of output ports…configured to contact …the device under test 16” (Page 1, paragraph 7) and “controller 18… configured to control the on/off state of the switching devices” (Page 2, paragraph 16)
Lee, Guo, Yuzurihara and Lou are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “the flash memory quality detection efficiency and accuracy can be effectively increased” (Guo, Abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 8860452 (Lee) in view of CN103489485A (Guo et al.), and in view of U.S. Patent Publication 20120198292-(Yuzurihara et al.) [herein “Yuzurihara”], and further in view of US Patent Publication 20130082731 (Lou et al.) [herein “Lou”] and further in view of US Patent Publication 20190303239 (Hsiao et al.) [herein “Hsiao”].
Regarding claim 21 – 
The combination of Lee, Guo, Yuzurihara and Lou teaches all of the limitations of claim 20 above.
The combination of Lee, Guo, Yuzurihara and Lou does not teach wherein the first memory controlling circuit unit is coupled to the first switching circuit via a command converter.
Hsiao, however teaches wherein the first memory controlling circuit unit is coupled to the first switching circuit via a command converter “the data to be written to the rewritable non-volatile memory module 220 is converted to a format acceptable to the rewritable non-volatile memory module 220 by the memory interface control circuit 213. Specifically, if the processor 211 desires to access the rewritable non-volatile memory module 220, the processor 211 transmits corresponding command sequences to the memory interface control circuit” (Page 3, paragraph 0033)
Lee, Guo, Yuzurihara, Lou and Hsiao are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the “the flash memory quality detection efficiency and accuracy can be effectively increased” (Guo, Abstract).
 Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111